In a consolidated action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Westchester County (Coppola, J.), dated September 13, 2001, which denied her motion to set aside a jury verdict in favor of the defendants.
Ordered that the order is affirmed, with one bill of costs to the respondents appearing separately and filing separate briefs.
Contrary to the plaintiff’s contention, the jury’s finding that the plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d) was supported by a valid line of reasoning or permissible inferences based on the evidence presented at trial (see Cohen v Hallmark Cards, 45 NY2d 493 [1978]). Moreover, the verdict was not against the weight of the evidence (see Nicastro v Park, 113 AD2d 129 [1985]).
The parties’ remaining contentions are without merit. Florio, J.P., Crane, Cozier and Rivera, JJ., concur.